ADETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This action is issued in response to the amendment filed on July 15, 2022.  Claims 1-7 and 25-38 are currently pending and have been fully examined. Claims 8-24 are cancelled by Applicant and claims 25-38 are newly added.
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are moot in light of new grounds of rejection. 
The examiner tried, but was not able to, reach Applicant’s representative Mr. Fischer on Monday October 24th to discuss proposals for claim amendments to overcome existing issues and move the Application towards allowance. Applicant is invited to contact the examiner for further discussion.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1, 37 and 38, each claim is directed to a consumer node. Claim 1 recites “a consumer node comprising a block data storage device configured to store blocks of a local copy of a blockchain” The claims further recites “send a request to a …broker…,” “record the request in the local copy of the blockchain,” “record the payment resources being committed in the local copy of the blockchain”
The examiner respectfully notes that the amended claim 1 and new claims 37 and 38 combine actions performed by a customer node and the actions performed by a broker (i.e., a miner) and associate all the actions to the consumer node. 
According to the Specification, the block data storage device that stores a copy of a local blockchain, is not a component of the consumer node. As shown in FIG. 1 of the drawings and at least in paragraphs [0029] and [0032] in PGPub, the local copy of the blockchain (items 140 and 170) are associated with miners (i.e., brokers) 150 and 160, and it is the miner 150 that receives the request from customer node 110, records data (e.g., the request, payment resources, etc.) in the local copy 140 of the blockchain, or retrieve data from the local copy of the blockchain.
Therefore, the claim recitations implying that the local copy of the blockchain is a component of the consumer node and the consumer node accesses the local copy of the blockchain to read/write data from/to the blockchain, are not sufficiently supported by the Specification. As a result, the claim language constitutes new matter.
Dependent claims 2-7 and 25-36 are also rejected for incorporating the limitations of the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 25-27, 30, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Patent Publication No. 2018/0225611),  in view of Giordano et al. (US Patent Publication No. 2017/0300627), further in view of Hays (US Patent Publication No. 8,595,088), further in view of Breslin (US Patent Publication No. 2017/0046729) further in view of Bitauld et al. (US Patent Publication No. 2020/0036519) and further in view of Meadows (US Patent publication No. 2015/0278820)
With respect to claims 1, 37 and 38, Daniel et al. teach:
a block data storage device configured to store blocks of a local copy of a blockchain; ([0031])
a processor coupled to a memory device, ([0027]-[0030])
the memory device including instructions, which when executed by the processor in a trusted execution environment…cause the processor… ([0027]-[0030], Claim 14) 
send a service request for goods or services to a … broker in a network…(transaction submitted by a consumer [0032], [0048])
commit resources necessary to complete the service request; ([0050])
negotiate a smart contract via the … network with a service provider node for a transaction for goods or services; ([0036], [0050], [0053])
responsive to an agreement between the consumer node and the service provider node, ([0035], [0038], [0050])
generate a smart contract that includes terms of the agreement, (“create contract” creates consumption rules [0053])
store the smart contract on the block data storage device; (FIG. 3, consumption rules (i.e., contract) stored on the blockchain [0051])
…a ledger having details about the smart contract and the transaction information …([0051]-[0053])
Daniel et al. do not explicitly teach:
(TEE), the TEE being a secure area of the processor…
the smart city commodity exchange network to manage reservation and provisioning of goods and services to a user of the consumer node, the goods and services from private entities; 
record the request in the local copy of the blockchain;
commit payment resources necessary to satisfy payment for the request, using an escrow; 
record the payment resources being committed in the local copy of the blockchain;
the goods or services offered by the service provider node placed in the escrow during negotiation;
receive a symmetric key for the smart contract during negotiation, the symmetric key also being provided to the service provider node in the negotiation, wherein the symmetric key is used to access the smart contract;
generate a smart contract
store the smart contract in the local copy of the blockchain…
broadcast the local copy of the blockchain having details about the smart contract and the transaction to the smart city commodity exchange network using blockchain protocols, wherein the smart city commodity exchange network is to synchronize the local copy of the blockchain with distributed copies of the blockchain; 
receive a hint from the service provider node;  
query the local copy of the blockchain in response to receiving the hint, to confirm that the transaction was fulfilled by the service provider node; and 
release the payment resources in response to confirming that the transaction was fulfilled.  
However, Giordano et al. teach:
…a network to manage reservation and provisioning of goods and services to a user of the consumer node, the goods and services from private entities; (record management network: [0039]-[0040])
The examiner notes that the claim recitation “the smart city commodity exchange network to manage reservation and provisioning of goods and services to a user of the consumer node, the goods and services from private entities,” describes features of a network that is not a component of the claimed consumer node and therefore does not further limit the scope of the claim. 
record the request in the local copy of the blockchain; (record management events (i.e., access requests) are recorded on the ledger [0053]-[0054])
generate a smart contract (FIG. 3, [0049], [0052]) 
store the smart contract in the local copy of the blockchain…([0050])
broadcast the local copy of the blockchain having details about the smart contract and the transaction to the … network using blockchain protocols, ([0040], [0043], [0046], [0049]-[0050], [0053], [0060], [0071], [0077], [0088], claim 11)
In addition, Giordano et al. teach:
a block data storage device configured to store blocks of a local copy of a blockchain; ([0043], [0045])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al., with the transaction data and smart contract broadcast, as taught by Giordano et al., in order to broadcast transaction data related to a smart contract among nodes of a blockchain. (Giordano et al.: Abstract, [0004], [0026])
Daniel et al. and Giordano et al. do not explicitly teach: 
(TEE), the TEE being a secure area of the processor…
smart city commodity exchange network…
commit payment resources necessary to satisfy payment for the request, using an escrow; 
record the payment resources being committed in the local copy of the blockchain;
the goods or services offered by the service provider node placed in the escrow during negotiation;
receive a symmetric key for the smart contract during negotiation, the symmetric key also being provided to the service provider node in the negotiation, wherein the symmetric key is used to access the smart contract;
wherein the smart city commodity exchange network is to synchronize the local copy of the blockchain with distributed copies of the blockchain; 
receive a hint from the service provider node;  
query the local copy of the blockchain in response to receiving the hint, to confirm that the transaction was fulfilled by the service provider node; and 
release the payment resources in response to confirming that the transaction was fulfilled.  
However, Hays et al. teach:
commit payment resources necessary to satisfy payment for the request, using an escrow; (escrow account Col. 4 ll. 1-34, confirmation of funds: Col. 6 ll. 37-54) 
record the payment resources being committed in … a database (Col. 6 ll. 13-20, Claims 1 and 7)
the goods or services offered by the service provider node placed in the escrow during negotiation; (Col. 3 ll. 38-59, escrow account: Col. 4 ll. 10-15)
The examiner notes that the claim recitation “the goods or services offered by the service provider node placed in the escrow during negotiation,” describes actions performed by a service provider that is outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.
release the payment resources in response to confirming that the transaction was fulfilled. (Col. 4 ll. 10-18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al. and Giordano et al., with the payment sponsoring system, as taught by Hays, in order to store agreed upon committed payments and release payment when transaction is fulfilled. (Hays: Abstract)
Daniel et al., Giordano et al. and Hays do not explicitly teach:
(TEE), the TEE being a secure area of the processor… 
smart city commodity exchange network,
wherein the smart city commodity exchange network is to synchronize the local copy of the blockchain with distributed copies of the blockchain;
receive a symmetric key for the smart contract during negotiation, the symmetric key also being provided to the service provider node in the negotiation, wherein the symmetric key is used to access the smart contract; 
receive a hint from the service provider node;  
query the local copy of the blockchain in response to receiving the hint, to confirm that the transaction was fulfilled by the service provider node; 
However, Breslin teaches:
receive a hint from the service provider node;  (notification is sent from service provider to the consumer customer [0357])
query the local copy of the blockchain in response to receiving the hint, to confirm that the transaction was fulfilled by the service provider node; (consumer accesses data center to confirm transaction completion [0357])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al., Giordano et al., and Hays, with the service provider notification and consumer review, as taught by Breslin, in order to confirm transaction fulfillment by consumer. (Breslin: Abstract, [0005]-[0006])
Daniel et al., Giordano et al., Hays and Breslin do not explicitly teach:
(TEE), the TEE being a secure area of the processor… 
smart city commodity exchange network,
wherein the smart city commodity exchange network is to synchronize the local copy of the blockchain with distributed copies of the blockchain;
receive a symmetric key for the smart contract during negotiation, the symmetric key also being provided to the service provider node in the negotiation, wherein the symmetric key is used to access the smart contract;
However, Bitauld et al. teach:
(TEE), the TEE being a secure area of the processor… ([0024]-[0025], [0052])
receive a symmetric key for the smart contract during negotiation, the symmetric key also being provided to the service provider node in the negotiation, wherein the symmetric key is used to access the smart contract; ([0052]-[0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al., Giordano et al., Hays, and Breslin with the smart contract execution using a trusted execution environment, as taught by Bitauld et al., in order to provide data security. (Bitauld et al.: Abstract, [0006]-[0007])
Daniel et al., Giordano et al., Hays, Breslin and Bitauld et al. do not explicitly teach:
smart city commodity exchange network,
wherein the smart city commodity exchange network is to synchronize the local copy of the blockchain with distributed copies of the blockchain;
However, Meadows teaches:
smart city commodity exchange network ([0030]-[0037])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al., Giordano et al., Hays, Breslin and Bitauld et al., with the commodity exchange in a smart city, as taught by Meadows, in order to manage commodity exchange in a smart city environment using smart contracts in a blockchain. (Meadows: Abstract, [0005])
Daniel et al., Giordano et al., Conroy et al. and Meadows do not explicitly teach:
wherein the smart city commodity exchange network is to synchronize the local copy of the blockchain with distributed copies of the blockchain;
However, the examiner notes that the claim recitation, describes actions performed by the smart city commodity exchange network that is outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.
With respect to claim 2, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Daniel et al., Giordano et al., Conroy et al. and Meadows do not explicitly teach:
wherein, the service provider node is to commit resources promised in an offer made during the negotiation until the transaction is completed, or the consumer node rejects the offer.
However, the examiner notes that the claim recitation, describes actions performed by the service provider that is outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.
With respect to claim 3,  Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Moreover, Daniel et al. teach:
accept an offer for services, responsive to the request, that meets conditions of the request. (resource consumption options [0044] an optimized configuration is determined based on options [0045]-[0046])
With respect to claim 4, Daniel et al., Giordano et al., Conroy et al. and Meadows teach the limitations of claim 1.
Moreover, Daniel et al. teach:
responsive to committing of resources, store a ledger entry  in the block data storage device…  ([0051]-[0052])
Moreover, Giordano et al. teach:
broadcast the ledger entry to the … network using Blockchain protocols
([0040], [0043], [0046], [0049]-[0050], [0053], [0060], [0071], [0077], [0088], claim 11)
In addition, Meadows teaches:
smart city commodity exchange network ([0030]-[0037])
With respect to claim 7, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al., and Meadows teach the limitations of claim 1.
Moreover, Daniel et al. teach:
wherein the service request comprises identification of at least one good or service requested, and one or more conditions or terms of the request, wherein the condition or terms include at least one of a desired geographical location, a series of activities to be performed in a time period, discounts/refund for partial or complete fulfillment failure, alternative services in exchange for failed fulfillment, discounts responsive to occurrence of a pre-condition, fee/cost maximum, or authorization to release personal or location information in exchange for incentives. (resource constraints including cost [0035]-[0036], [0038]-[0042]) 
With respect to claim 25, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Moreover, Giordano et al. teach:
wherein the … network is configured to manage reservation and provisioning of goods and services from public entities.  ([0019], Claim 14)
In addition, Meadows teaches:
smart city commodity exchange network ([0030]-[0037])
The examiner notes that the claim recitation, describes actions performed by the smart city commodity exchange network that is outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.
With respect to claim 26, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 25.
Moreover, Giordano et al. teach:
wherein the public entities comprise government entities.  ([0019], Claim 14)
The examiner notes that the claim recitation, describes actions performed by the smart city commodity exchange network that is outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.
With respect to claim 27, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Moreover, Daniel et al. teach:
send the request to a plurality of brokers in the smart city commodity exchange network, (transactions are passed to the miner network for validation by a plurality of minters  [0031]-[0032])
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows do not explicitly teach:
wherein the plurality of brokers include a first broker to obtain a bid from the service provider node for the goods or services offered by the service provider node, and a second broker to obtain a bid that packages a plurality of goods or services from a plurality of service provider nodes.  
However, the examiner notes that the claim recitation, describes actions performed by the brokers in a network that are outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.
With respect to claim 30, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Moreover, Breslin teaches:
communicate with an authorized broker, ([0272])
In addition, Bitauld et al. teach:
…interact …via a private encrypted interface. ([0046]) 
the authorized broker authorized to
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows do not explicitly teach:
the authorized broker authorized to interact with the service provider node via a private encrypted interface.  
However, the examiner notes that the claim recitation, describes actions performed by the brokers in a network that are outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.
With respect to claim 34, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1
Moreover, Meadows teaches:
wherein the goods or services are selected from: a parking spot, a museum ticket, a ride sharing service, a taxi service, a public transportation service, a ticket to attend an event, a hotel reservation, or a dinner reservation.  ([0042]-[0043], [0059]-[0060])
With respect to claim 35, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Moreover, Bitauld et al. teach:
wherein the symmetric key is transmitted to the consumer node in an encrypted format using a public key of the consumer node. ([0047]-[0051]) 
With respect to claim 36, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 35.
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows do not explicitly teach:
wherein a different symmetric key is generated by each service provider node that presents an offer for the requested goods or services, the different symmetric key used to access respective smart contracts being negotiated with respective service provider nodes.  
However, the examiner notes that the claim recitation, describes actions performed by the service providers that are outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al.,  in view of Giordano et al., Hays, Breslin, Bitauld et al. and Meadows, further in view of Hahn-Carlson et al. (US Patent Publication No. 2006/0015455)
With respect to claim 5, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Moreover, Daniel et al., teach a smart contract ([0053] Claims 6-7)
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows do not explicitly teach:
receive an indication of level of fulfillment of the smart contract, based on sensor or data collection information to determine whether one or more conditions of the smart contract have been met and generate a level of fulfillment of the smart contract. 
However, Hahn-Carlson et al. teach:
receive an indication of level of fulfillment of the …contract, based on sensor or data collection information to determine whether one or more conditions of the …contract have been met and generate a level of fulfillment of the … contract. ([0027]-[0033], [0049]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain-based smart city commodity exchange system of Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows, with the contract completion determination and resource management, as taught by Hahn-Carlson et al., in order to determine level of completion of a contract. (Hahn-Carlson et al.: Abstract, [0014]-[0015])
With respect to claim 6, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al., Meadows and Hahn-Carlson et al. teach the limitations of claim 5.
Moreover, Hahn-Carlson et al. teach:
record the indication of level of fulfillment as a ledger in the block data storage device, where the smart contract is marked as complete, and the ledger is broadcast to the smart city commodity exchange network, and wherein the ledger recordation automatically triggers payment of the contract and release of unused or excess committed resources. ([0033]-[0036], [0044]-[0052], [0061]-[0063])

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al.,  in view of Giordano et al., Hays, Breslin, Bitauld et al. and Meadows, further in view of Salmon et al. (US Patent publication No. 2013/0325579)
With respect to claim 28, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows do not explicitly teach:
send the request to a broker to obtain a bid from the service provider node for the goods or services offered by the service provider node. 
However, Salmon et al. teach:
 send the request to a broker to obtain a bid from the service provider node for the goods or services offered by the service provider node. ([0304]-[0314])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al., Giordano et al., Hays, Breslin and Bitauld et al. and Meadows, with the targeted offer processing system, as taught by Salmon et al., in order to manage providing offers to users by request . (Salmon et al.: Abstract, [0011])
With respect to claim 29, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows do not explicitly teach:
send the request to a broker to obtain a bid that packages a plurality of goods or services from a plurality of service provider nodes. 
However, Salmon et al. teach:
 send the request to a broker to obtain a bid that packages a plurality of goods or services from a plurality of service provider nodes. ([0304]-[0314])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al., Giordano et al., Hays, Breslin and Bitauld et al. and Meadows, with the targeted offer processing system, as taught by Salmon et al., in order to manage providing offers to users by request . (Salmon et al.: Abstract, [0011])

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al.,  in view of Giordano et al., Hays, Breslin, Bitauld et al. and Meadows, further in view of Brekke et al. (US Patent publication No. 2017/0131716)
With respect to claim 31, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows teach the limitations of claim 1.
Moreover, Meadows teaches:
smart city commodity exchange network ([0030]-[0037])
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al. and Meadows do not explicitly teach:
wherein the …network is configured to interface with sensors to obtain sensor values, and wherein the negotiation with the service provider node for the transaction of goods or services is adjusted based on sensor values.  
However, Brekke et al. teach:
wherein the …network is configured to interface with sensors to obtain sensor values, and wherein the negotiation with the service provider node for the transaction of goods or services is adjusted based on sensor values.  ([0071]-[0072])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resource provisioning system of Daniel et al., Giordano et al., Hays, Breslin and Bitauld et al. and Meadows, with the sensor value based negotiation, as taught by Brekke et al., in order to provide services based on sensor data. (Brekke et al.: Abstract, [0003])
With respect to claim 32, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al., Meadows and Brekke et al. teach the limitations of claim 31.
Moreover, Brekke et al. teach:
wherein the sensor values indicate a change in weather, and wherein negotiation with the service provider node includes negotiating a cost discount based on the change in weather.  ([0032], [0034], [0061])
With respect to claim 33, Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al., Meadows and Brekke et al. teach the limitations of claim 32.
Daniel et al., Giordano et al., Hays, Breslin, Bitauld et al., Meadows and Brekke et al.do not explicitly teach:
wherein the smart contract includes an inclement weather condition, wherein the sensor values indicate a change in weather, and wherein the smart contract is canceled based on the change in weather.  
However, the examiner notes that the claim recitation, describes a smart contract that is outside the scope of the consumer node and not a component of the claimed consumer node and therefore does not further limit the scope of the claim.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685